                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LAVON MOTLEY,

                   Plaintiff,

      v.                                           Case No. 18-cv-33-pp

JOEL ROEKER,

                   Defendant.


   ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
    (DKT. NO. 19), DENYING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT (DKT. NO. 29) AND DENYING PLAINTIFF’S MOTION TO
                        STRIKE (DKT. NO. 44)


      The plaintiff, representing himself, filed this lawsuit under 42 U.S.C.

§1983, alleging that the defendant violated his constitutional rights. Dkt. No. 1.

On February 15, 2018, the court issued a screening order, allowing the plaintiff

to proceed on a claim that the defendant was deliberately indifferent to his

medical needs after the defendant allegedly failed to address the plaintiff’s self-

harm. Dkt. No. 9. On June 15, 2018, the plaintiff moved for summary

judgment. Dkt. No. 19. On September 17, 2018, the defendant moved for

summary judgment. Dkt. No. 29. During the briefing on the summary

judgment motions, the plaintiff also moved to strike Lucas Weber’s declaration,

stating that it was false. Dkt. No. 44. The court will deny all three motions.




                                         1
I.    SUMMARY JUDGMENT MOTIONS (DKT. NOS. 19, 29)

      A.     Facts

      At the time of the events he describes in the complaint, the plaintiff was

an inmate at Columbia Correctional Institution, and the defendant was a

correctional officer there. Dkt. No. 31 at ¶¶1-2.

             1.      The Plaintiff’s Version of Events

      The plaintiff alleges that on November 28, 2014, “around lunch time,” he

informed the defendant that he was going to cut himself.1 Dkt. No. 21 at ¶1;

Dkt. No. 20-2 at 10. The defendant allegedly told the plaintiff that hedidn’t

think the plaintiff was going to cut himself, then walked away. Id. The

defendant came back around 12:15 P.M. to hand out medication. Dkt. No. 21

at ¶2; Dkt. No. 20-2 at 10. The plaintiff once again told the defendant that he

was going to cut himself, and that either he needed to see the Psychological

Services Unit (“PSU”) or the defendant needed to call a “white shirt.” Id. The

plaintiff alleges that he also told the defendant that he needed to be placed in

observation. Id. The plaintiff asserts that the defendant “was still talking to [the

plaintiff] as if he didn’t believe him,” and left his cell for about two minutes.

Dkt. No. 21 at ¶2.




1 The plaintiff filed an inmate complaint (CCI #201423555) that was received
on December 1, 2014. The plaintiff attached the inmate complaint as an exhibit
to his brief in support of his summary judgment motion (Dkt. No. 20) and
incorporated it by reference into his Plaintiff’s Proposed Findings of Fact, so the
court has considered it because it is was incorporated into the complaint by
reference.


                                           2
      The plaintiff says that he yelled down the hall to the defendant that he

needed his medication. Id. The defendant came back to the cell, and the

plaintiff cut open his left arm with a sharp metal object while the defendant

watched and in view of the cameras. Id.; Dkt. No. 20-2 at 10. The plaintiff

asserts that the defendant did nothing, leaving the plaintiff in his cell with an

open wound and the sharp metal object. Dkt. No. 21 at ¶4; Dkt. No. 20-2 at 10.

The plaintiff states that he gave himself a “deep puncture wound,” and that he

was bleeding and in pain. Dkt. No. 21 at ¶4; Dkt No. 20-2 at 11. He asserts

that he filed an inmate complaint; it appears that he signed it the day after the

incident, and that the prison staff received it the following day. Dkt. No. 21 at

¶7; see Dkt. No. 20-2 at 10. The plaintiff says that he was interviewed by staff

regarding the incident and that he gave a written statement, but that the “the

defendant’s seem to not have these records anymore.” Dkt. No. 21 at ¶10; Dkt.

No. 20 at 3.

               2.   The Defendant’s Version of Events

      The defendant says that when an inmate arrives at Columbia, he is given

a handbook that informs him that if he has an emergency requiring medical or

psychological staff, he must immediately alert unit staff. Dkt. No. 31 at ¶5. In

non-emergency situations, if an inmate wants to see a psychological services

clinician, he must fill out a “green slip” (a psychological services request). Id. at

¶6. The defendant states that inmates often request to see psychological

services clinicians, and when they do so, he instructs them to fill out a green

slip. Id. at ¶7. The defendant explains that when an inmate says he is going to

                                          3
harm himself or asks to be placed under clinical observation, the defendant

contacts a supervisor, medical services, or psychological services, depending on

what would best protect the inmate. Id. at ¶9. The defendant indicates that if

an inmate engages in self-harm, the psychological services unit would be

contacted, and there would be a note in the inmate’s psychological record. Id.

at ¶16. The defendant says he also would have contacted his sergeant or a

security supervisor and asked for help from medical or psychological staff, and

that the incident would have been documented in the unit logbook. Id. at ¶11.

      The defendant says that if what the plaintiff alleges had occurred, the

defendant would have contacted a supervisor and asked for medical or

psychological services, and the incident would have been recorded in the unit

logbook. Id. The defendant states that the plaintiff never told the defendant

that he was thinking of hurting himself or that he needed to go on observation

status. Id. at ¶12. The defendant argues that that had the plaintiff cut himself

and bled, it would have been recorded in the unit logbook and someone would

have called an inmate worker to come clean the cell. Id. at ¶13. The defendant

asserts that there is no record of an inmate worker cleaning the plaintiff’s cell

on November 28, id. at ¶14, and there is no record of any activity regarding the

plaintiff in the unit logbook for that day, id. at ¶15.

      The defendant also argues that the plaintiff’s psychological services file

does not contain any observation notes or clinical contact notes, does not

indicate that the plaintiff was in observation on November 28 and does not

indicate that the plaintiff harmed himself on that date. Id. at ¶¶16-18. The

                                          4
defendant notes that the plaintiff was seen at the PSU several times around

November 28, but that there is no mention of any self-harm taking place on

November 28. Id. at ¶¶19-20. The defendant also states that the plaintiff’s

health services unit file does not contain record of any injury from self-harm on

November 28, or a report of such an injury. Id. at ¶21. The defendant further

states that there was no evidence of any prison staff interviewing the plaintiff

regarding his complaint. Dkt. No. 42 at ¶10.

            3.     Discussion

                   a.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information,
      affidavits or declarations, stipulations (including those made for
      purposes of the motion only), admissions, interrogatory answers,
      or other materials; or


                                        5
      (B) showing that the materials cited do not establish the absence
      or presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

                   b.     Analysis

      The plaintiff claims that the defendant violated his Eighth Amendment

rights when he ignored the plaintiff’s threat of self-harm and did not seek

medical help for the plaintiff’s self-inflicted wound. The defendant claims that

the plaintiff never threatened to harm himself and did not harm himself. This is

a genuine dispute of a material question of fact, and the court will deny both

motions for summary judgment.

      Under the Eighth Amendment’s cruel and unusual punishment clause,

prison officials “have a duty to ‘ensure that inmates receive adequate food,

clothing, shelter, and medical care.’” Estate of Miller, ex. rel. Bertram v.

Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012) (quoting Farmer v. Brennan, 511

U.S. 825, 832 (1994)). The court considers both an objective and subjective

element to determine if a prison official failed that duty and violated an

inmate’s Eighth Amendment rights. Id. The inmate must have suffered “a

deprivation” that is “objectively, sufficiently serious.” Sanville v. McCaughtry,

266 F.3d 724, 733 (7th Cir. 2001). Also, “the mental state of the prison official




                                          6
must have been ‘one of deliberate indifference to inmate health or safety.’” Id.

(quoting Farmer, 511 U.S. at 832.)

      There is a genuine dispute of material fact as to the first prong of the

deliberate indifference analysis—whether the plaintiff suffered an objectively

serious harm. The plaintiff alleges that he intentionally cut himself using a

sharp metal object, causing a “deep puncture,” an “open wound bleeding in

pain.” Dkt. No. 31 at ¶4; Dkt. No. 20-2 at 11. If the plaintiff’s claim is true, he

would have been at an objectively serious risk to his health and safety.

“Suicide, attempted suicide and other acts of self-harm clearly pose a ‘serious’

risk to an inmate’s health and safety.” Goodvine v. Ankarlo, 9 F.Supp.3d 899,

934 (W.D. Wis 2014) (citing Collins v. Seeman, 462 F.3d 757, 760 (7th Cir.

2006)).

      The defendant says the plaintiff did not harm himself on November 28.

He asserts that there is no evidence in the prison records to support the

plaintiff’s claims, and argues that if there are no records, what the plaintiff

alleges could not have happened. The logic behind the defendant’s argument is

faulty. It does not absolutely follow that if there is no record of the plaintiff

cutting himself, the plaintiff did not cut himself. If, as the plaintiff alleges, the

defendant ignored the plaintiff’s self-harm, it makes sense that the defendant

would not have made a record in the logbook, would not have reported the

incident to anyone—would not have done anything that would have created a

record, and perhaps would have taken steps to destroy what records did exist.




                                          7
      The defendant asserts that because the plaintiff has not offered any

evidence that he cut himself, he cannot show that he did so. But the plaintiff

has submitted some evidence. In his verified complaint, where he swore under

penalty of perjury that his statements are true and correct to the best of his

knowledge, the plaintiff swore that he’d harmed himself. He also attached and

incorporated by reference a contemporaneous record—Inmate Complaint CCI

#201423555 and the subsequent appeal. Dkt. No. 20 at 3; Dkt. No. 20-2 at 11;

Dkt. No. 21 at ¶4. Very near the time of the events he described, then, the

plaintiff made the same allegations he makes in his summary judgment

motion. At the summary judgment stage, a court treats a sworn complaint like

an affidavit. Bowers v. Pollard, 602 F.Supp.2d 977, 986 (E.D. Wis. 2009).

      The plaintiff also properly supported his allegations in his proposed

findings of fact. Dkt. No. 21-1. The plaintiff cited to his verified complaint and

referenced an affidavit he drafted in support of his proposed findings of fact, in

accordance with Federal Rule of Civil Procedure 56(c)(1)(A). Dkt. No. 22-1. The

plaintiff’s story—that he seriously cut himself—is not blatantly contradicted by

the record, as the defendant argues in his supporting brief. Dkt. No. 30 at 6.

The plaintiff properly supported his version of events, so the court cannot

disregard it. See Scott v. Harris, 550 U.S. 372, 378-81 (2007). A reasonable

jury could believe either version of events, so there is a genuine dispute of

material fact as to whether the plaintiff suffered an objectively serious harm.

      There also is a genuine dispute of material fact regarding the subjective

prong of the deliberate indifference standard. The plaintiff argues that the

                                         8
defendant was deliberately indifferent because the plaintiff told the defendant

that he was going to harm himself, and the defendant did nothing. Dkt. No. 21

at ¶1; Dkt. No. 20-2 at 10. He also asserts that after the defendant witnessed

the plaintiff cutting himself, the defendant again did nothing and walked away.

Dkt. No. 21 at ¶2; Dkt. No. 20-2 at 10. The defendant has not addressed this

prong, because he argues that the plaintiff never threatened to cut himself and

did not cut himself.

      It is the role of a reasonable jury to decide whether it believes the

plaintiff’s version of events or the defendant’s. Summary judgment is not

appropriate, and the court will deny both motions.

II.   PLAINTIFF’S MOTION TO STRIKE LUCAS WEBER’S DECLARATION
      (DKT. NO. 44)

      In support of his reply brief, the defendant filed a sworn declaration from

Lucas Weber, security director at Columbia. Dkt. No. 39. The declaration is

short; it says that Weber could not find a referral form from the warden asking

Weber to investigate the plaintiff’s inmate complaint. Id. It also says that after

the plaintiff appealed the dismissal of the complaint, Weber told the deputy

warden that he didn’t think there was a need for further investigation. Id. The

plaintiff asks the court to strike the declaration, arguing that Weber must be

lying because he does not appear to be relying on any documentation; the

plaintiff asserts that it appears Weber claimed to remember all of this

information without the aid of any documentation. Dkt. No. 44 at 1.

      The court will deny the plaintiff’s motion as moot. The court did not need

to consider the investigation of the inmate complaint to determine that there is
                                         9
a genuine issue of material fact as to whether the plaintiff suffered an

objectively serious harm. The court considered the inmate complaint only to

the extent that it is evidence supporting the plaintiff’s claim about what

happened on November 28, 2014. The appeal of the complaint and whether

Security Director Weber investigated the complaint is irrelevant to the question

of whether, as a matter of law, there are genuine disputes of material fact

about whether the defendant violated the plaintiff’s constitutional rights on

November 28, 2014.

III.   CONCLUSION

       The court DENIES the plaintiff’s motion for summary judgment. Dkt. No.

19.

       The court DENIES the defendant’s motion for summary judgment. Dkt.

No. 29.

       The court DENIES AS MOOT the plaintiff’s motion to strike the

declaration of Lucas Webber. Dkt. No. 44.

       The court will recruit a lawyer to represent the plaintiff. Once the court

has found an attorney willing to assist the plaintiff, it will send the plaintiff a

form to complete, indicating that he agrees with the representation and that he

agrees to reimburse any expenses from any award he might receive. Once the




                                         10
court receives that signed paperwork, it will set a hearing with the attorneys to

discuss scheduling.

      Dated in Milwaukee, Wisconsin this 29th day of July, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       11
